NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 22, 2014*
                               Decided September 22, 2014

                                          Before

                            RICHARD D. CUDAHY, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 13‐3138
                                                 Appeal from the United States District
JUDITH MICKELSON,                                Court for the Northern District of Illinois,
     Plaintiff–Appellant,                        Eastern Division.

       v.                                        No. 11 C 5061

JEROME H. MICKELSON,                             Harry D. Leinenweber,
     Defendant–Appellee.                         Judge.

                                        O R D E R

       This appeal stems from a bitter dispute over the inheritances of Judy Mickelson
and her three brothers. Judy sued her brother Jerome (Jerry), the trustee of family trusts,
for breach of fiduciary duty. She also asserted that Jerry exploited her financial troubles
and coerced her into signing a 2003 settlement in which she acknowledged a large debt




       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal  is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3138                                                                        Page 2

owed to her father’s estate. The district court granted summary judgment for Jerry,
finding that there were no material factual disputes about whether he breached his
fiduciary duty or coerced Judy into signing the settlement. We affirm.

        Judy’s parents, Bob and Shirley Mickelson, established several trusts on behalf of
their four children. They named Jerry the trustee and instructed that the trusts be
funded with their estate (for which Jerry was the executor).

        In the 1980s Judy began borrowing money from her father to fund her horse‐
breeding business in Kentucky. After her father’s death in 2001, Judy continued to
borrow from his estate, and by 2003 she had incurred hundreds of thousands of dollars
in debt and was in default on some of those loans. Jerry agreed that their father’s estate
would assume Judy’s mortgage and offset her debts against her distributions from the
family trusts. The siblings memorialized their agreement in 2003 in a written settlement
drafted by Jerry’s lawyer. In the settlement Judy also acknowledged owing nearly half
of a million dollars to her father’s estate, and she agreed to release Jerry from any
liability arising out of his administration of the estate and family trusts. Shirley died
two years later. After that Judy took out additional loans from her parents’ estate, and
documented each transaction with a promissory note to Jerry, incorporating her
obligations under the 2003 agreement. Beginning in 2008 the trusts made varying cash
distributions to Judy and her brothers, reflecting the amounts they had borrowed from
their parents’ estate.

        In 2011 Judy (represented by counsel) sued Jerry for breaching fiduciary duties
and coercing her into accepting the 2003 settlement. She asserted that Jerry did not
provide annual accountings, improperly recorded as loans what were actually
distributions from her trust, wasted trust assets, and coerced her (by taking advantage
of her difficult financial situation) into executing the 2003 settlement. Judy grew
dissatisfied with her lawyer’s performance, however, and in late 2012 moved—after the
lawyer’s withdrawal from the case—to dismiss the case so that she could bring it again
later, or refile it in a Kentucky federal court. The district court denied her motion
because Jerry had already filed his answer, she had not met her burden of showing that
the case should be dismissed, and she could not establish that a court in Kentucky
would have jurisdiction over Jerry.

        The district court granted summary judgment for Jerry. The court found
summary judgment appropriate because Judy did not properly contest Jerry’s version
of the facts, in violation of Northern District of Illinois Local Rule 56.1, and the
No. 13‐3138                                                                             Page 3

documents she submitted in opposition to summary judgment contained evidentiary
problems: (1) her affidavit included legal conclusions not supported by evidence in the
record, and (2) a consultancy’s forensic report of the trusts was unsworn, incomplete (in
that the materials relied upon were not identified), and substantively questionable
because it was based on the flawed assumption that the 2003 settlement was “null and
void.” The court also determined that summary judgment would be appropriate on
other grounds—Judy failed to identify fact questions challenging whether her claims
were barred by the 2003 settlement or whether Jerry coerced her into signing the
agreement, and in any event she had waived any right to raise the issue of coercion by
waiting eight years after signing the settlement to bring this suit. Finally, even if the
settlement did not bar her fiduciary‐duty claims, Judy’s claims still failed because she
did not provide any evidence of damages.

       On appeal Judy first challenges the district court’s denial of her motion to
voluntarily dismiss her suit, and argues that dismissal would not have harmed Jerry.
But the court did not abuse its discretion in denying the motion, see Fluker v. County of
Kankakee, 741 F.3d 787, 794–95 (7th Cir. 2013); Wojtas v. Capital Guardian Trust Co., 477
F.3d 924, 927 (7th Cir. 2007), because the court considered Jerry’s objections—that he
had spent significant time and effort defending the suit for more than a year—and
concluded that Judy had not met her burden of showing that dismissal was
appropriate.

        Judy next challenges the grant of summary judgment and maintains that she
properly disputed Jerry’s proposed facts through her two‐page memorandum in
opposition to summary judgment, her affidavit, and the consultancy’s report. But the
district court did not abuse its discretion by accepting Jerry’s facts as undisputed
because Judy violated the local rules by neither responding to his proposed facts nor
providing her own statement of facts supported by citations to evidence in the record.
See N.D. ILL. L.R. 56.2; Schmidt v. Eagle Waste & Recycling, Inc., 599 F.3d 626, 630–31
(7th Cir. 2010); Salvadori v. Franklin Sch. Dist., 293 F.3d 989, 992 (7th Cir. 2002). Although
we liberally construe Judy’s filings, district courts may require pro se litigants to
comply strictly with local rules. See, e.g., McNeil v. United States, 508 U.S. 106, 113 (1993);
Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006).

        Finally Judy maintains that she is entitled to additional distributions from her
parents’ trusts, and that Jerry misrepresented the value of the trusts, withheld records
from her, and coerced her into signing the 2003 settlement. But she did not dispute
Jerry’s evidence, which showed that he distributed the trust assets equally to all the
No. 13‐3138                                                                       Page 4
siblings, provided her with the records that she requested, and did not coerce her into
signing the agreement.

                                                                            AFFIRMED.